NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



DEAN PODSTUPKA, SR. and MARCIA             )
PODSTUPKA,                                 )
                                           )
             Appellants,                   )
                                           )
v.                                         )      Case No. 2D18-1169
                                           )
T D BANK, N.A.,                            )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 3, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Highlands
County; Larry Helms, Judge.

Dean Podstupka, Sr. and Marcia
Podstupka, pro se.

Danielle Rundlett Burns of Duane Morris
LLP, Boca Raton, for Appellee.




PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.